’




    Honorable Dan S. Petty, Director
    Division of Planning Co-ordination
    Executive Department
    Austin, Texas 78711
                                  Opinion No. M-519
                                    Re : Eligibility of a Council
                                         of Governments to receive
                                         federal grants for water
                                         quality research and de-
    Dear Mr. Petty:                      velopment projects.

            In your recent letter you have advised this office
    that:
                  ."The Federal Water Pollution Control
                 administration of the U. S. Department
                 of the Interior Is authorized under
                 P.L. 84-660, as amended, to make re-
                                                  .
                 search and development grants to Inter-
                 governmental agencies for water quality
                 abatement programs. The FWPCA has ac-
                 cordlngly asked whether Councils of
                 Government In Texas can receive these
                 grants under Article lOllm, as smended."
         In the same letter you have requested an Attorney
    General's opinion on the eligibility of a Council of
    Governments to receive such federal grants for water
    quality research and development projects.
         In our opinion a Council of Governments constituted
    under the authority of Article lOllm, V.C.S., as last
    amended by Section 1, Chapter 413, Acts of the 61st Legis-
    lature, Regular Session, 1969 (Senate Bill No. 547), is
    eligible under the laws of Texas to receive federal grants
    for water quality research and development projects.
         A Council of Governments may be constituted under the
    authority of Article lOllm, as amended, and derives its
    powers under the provisions of that statute.



                               -2472-
Hon. Dan S. Petty, page 2 (M-518)


     Article 1Ollm was originally enacted as Chapter 570,
Acts of the 59th Legislature, Regular Session, lye>. sec-
tion 1, Subdivision C, of that statute defines "Commission"
to mean "a Regional Planning Commission created under this
Act." The caption and text of the Act refer only to Regional
Planning Commissions.
     Article 1Ollm was amended by Chapter 413, Acts of the
61st Legislature, Regular Session, 1965 (Senate Bill No. 547).
The caption of this Act does not mention Council of Govern-
ments, but does provide for redefining "Commission", and
while the text of the statute generally Is in terms of "Re-
gional Planning Commission" or "the Commisslon," yet Section 1,
Subdivision C, defines "Commission" to mean "a Regional Plan-
ning Commission, Council of Governments or similar regional
planning agency created under this Act." (Emphasis supplied),
     We are therefore of the opinion that the Legislative in-
tent is to provide that a Council of Governments may be con-
stituted under the Act and that when so constituted it has
all the attributes and powers provided by the statute for a
Regional Planning Commission, or a "Commission." We are of
the further opinion that the caption and the text of the bill
are adequate in this respect.
     Section 2 of Article lOllm, as amended, provides that
            "The purpose of this Act is to encourage
          and permit local units of government to join
          and cooperate with one another to Improve the
          health, safety and general welfare of their
          citizens;...... that residential areas provide
          healthy surroundings for family life;......"
          '(emphasissupplied).
     Section 4 of that article provides that
            "Under this Act a Regional Planning Com-
          mission shall be a political subdivision of
          the State, the general purpose of which iS
          to make studies and plans,...... The Com-
          mission may make plans for the development
          of the area which may include recommenda-
          tions on...... sanitary facilities......
          and other items relating to the effectuation
          of the general purpose." (Emphasis supplied).




                         -2473-
Hon. Dan S. Petty, page 3 (M-5i8)


     Section 6, ~Subsection (a) of Article lOllm, as amended,
provides that
            "A Regional Planning Commission Is
          authorized to apply for, contract for,
          receive and expend for its purposes any
          funds or grants from any participating
          governmental unit or from the State of
          Texas, federal government; or any other
          source.k (Emphasis supplied).
     A Council of Governments, being authorized under Arti-
cle lOllm, as amended, to receive federal grants, and a
water quality research and development project clearly fall-
ing within the stated purpose of the Act, a Council of Gcvern-
ments may receive federal grants for such a project, such
grant to be expended by the Council within the limitation of
the powers provided for the Council under Article lOllm, as
amended.
     This opinion is directed only to Texas statutes, and
does not purport to evaluate the inquiry in terms of the pro-
visions of the federal statute.
                        SUMMARY
                        -------
            A Council of Governments organized under
          the authority of Article lOllm, V.C.S., as
          amended, may receive federal grants for
          water quallty research and developments
          projects.
                                 ,,I/
                              Very truly yours,



                                       General of Texas

Prepared by James S. Swearingen
Assistant Attorney General




                        -2474-
Hon. Dan S. Petty, page 4 (M-518)


APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
George Kelton, Vice-Chairman
Ed Esquivel
Bill Craig
Llnward Shivers
Richard Chote
MEADE F. GRIFFIN
Staff Legal Assistant
NOLA WHITE
First Assistant




                        -2475-